Exhibit 10.3

 

[g255661kgi001.gif]

 

CONTINUING GUARANTY

(Business Organization)

New York

 

GUARANTOR:

FARM SPRINGS ROAD, LLC

 

Name

 

 

 

c/o GTJ REIT, Inc., 444 Merrick Road, Suite 370, Lynbrook, New York 11563

 

Address of Chief Executive Office

 

 

 

 

a o corporation o general partnership o limited partnership x limited liability
company o

 

 

 

 

 

organized under the laws of the State of

Connecticut

 

 

 

BORROWER:

GTJ REIT, Inc., a Maryland corporation

 

Name

 

 

 

444 Merrick Road, Suite 370, Lynbrook, New York 11563

 

Address

 

 

BANK:

Manufacturers and Traders Trust Company, One M&T Plaza, Buffalo, New York 14240 
Attention: Office of General Counsel.

 

1.                                       Guaranty.

 

(a)                                  Guarantor, intending to be legally bound,
hereby unconditionally guarantees the full and prompt payment and performance of
any and all of Borrower’s Obligations (as defined below) to the Bank when due,
whether at stated maturity, by acceleration or otherwise.  As used in this
Guaranty, the term “Obligations” shall mean any and all obligations,
indebtedness and other liabilities of Borrower to the Bank under that certain
Credit Agreement dated as of the date hereof between Borrower and Bank (as
amended, restated, supplemented or modified, from time to time, the “Credit
Agreement”) and the Standard LIBOR Grid Note dated the date hereof by Borrower
in favor of Bank in the original principal amount of $10,000,000 (as amended,
restated, supplemented or modified, from time to time, the “Note”), whether now
or hereafter existing, of every kind and nature and all accrued and unpaid
interest thereon and all Expenses (as defined below) including without
limitation, whether such obligations, indebtedness and other liabilities (i) are
direct, contingent, liquidated, unliquidated, secured, unsecured, matured or
unmatured; (ii) are pursuant to a guaranty or surety in favor of the Bank;
(iii) were originally contracted with the Bank or with another party (including
obligations under a guaranty or surety originally in favor of such other party);
(iv) are contracted by Borrower alone or jointly with one or more other parties;
(v) are or are not evidenced by a writing; (vi) are renewed, replaced, modified
or extended; and (vii) are periodically extinguished and subsequently reincurred
or reduced and thereafter increased.  Guarantor will pay or perform its
obligations under this Guaranty upon demand.  This Guaranty is and is intended
to be a continuing guaranty of payment (not collection) of the Obligations
(irrespective of the aggregate amount thereof and whether or not the Obligations
from time to time exceeds the amount of this Guaranty, if limited), independent
of, in addition and without modification to, and does not impair or in any way
affect, any other guaranty, indorsement, or other agreement in connection with
the Obligations, or in connection with any other indebtedness or liability to
the Bank or collateral held by the Bank therefor or with respect thereto,
whether or not furnished by Guarantor.  Guarantor understands that the Bank can
bring an action under this Guaranty without being required to exhaust other
remedies or demand payment first from other parties.

 

(b)                                 Guarantor acknowledges the receipt of
valuable consideration for this Guaranty and acknowledges that the Bank is
relying on this Guaranty in making a financial accommodation to Borrower,
whether a commitment to lend, extension, modification or replacement of, or
forbearance with respect to, any Obligation, cancellation of another guaranty,
purchase of Borrower’s assets, or other valuable consideration.

 

2.                                       Continuing, Absolute, Unconditional.
 This Guaranty is irrevocable, absolute, continuing, unconditional and general
without any limitation.  This Guaranty is unlimited in amount unless an amount
is inserted in the following blank.  Only if an amount is so inserted, this
Guaranty is limited in amount to (1) n/a of the principal amount of the
Obligations plus (2) a proportionate share (i.e., in the same proportion as the
amount in (1) above bears to the total principal amount of the Obligations) of
all accrued and unpaid interest, premiums and Expenses (as defined below)
incurred with respect to the Obligations and (3) all of the Expenses incurred
with respect to this Guaranty (collectively, the “Guaranteed Amount”).

 

3.                                       Guarantor’s Waivers & Authorizations.

 

(a)                                  Guarantor’s obligations shall not be
released, impaired or affected in any way including by any of the following, all
of which Guarantor hereby waives (i) any bankruptcy, reorganization or
insolvency under any law of Borrower or that of any other party, or by any
action of a trustee in any such proceeding; (ii) any new agreements or
obligations of Borrower or any other party with the Bank; (iii) any adjustment,
compromise or release of any Obligations of Borrower, by the Bank or any other
party; the existence or nonexistence or order of any filings, exchanges,
releases, impairment or sale of, or failure to perfect or continue the
perfection of a security interest in any collateral for the Obligations;
(iv) any failure of Guarantor to receive notice of any intended disposition of
such collateral; (v) any fictitiousness, incorrectness, invalidity or
unenforceability, for any reason, of any instrument or other agreement which may
evidence any Obligation; (vi) any composition, extension, stay or other
statutory relief granted to Borrower including, without

 

CLB-137-NY (8/05)

 

© Manufacturers and Traders Trust Company, 2005

 

1

--------------------------------------------------------------------------------


 

limitation, the expiration of the period of any statute of limitations with
respect to any lawsuit or other legal proceeding against Borrower or any person
in any way related to the Obligations or a part thereof or any collateral
therefor; (vii) any change in form of organization, name, membership or
ownership of Borrower or Guarantor; (viii) any refusal or failure of the Bank or
any other person prior to the date hereof or hereafter to grant any additional
loan or other credit accommodation to Borrower or the Bank’s or any other
party’s receipt of notice of such refusal or failure; (ix) any setoff, defense
or counterclaim of Borrower with respect to the obligations or otherwise
arising, either directly or indirectly, in regard to the Obligations; or (x) any
other circumstance that might otherwise constitute a legal or equitable defense
to Guarantor’s obligations under this Guaranty.

 

(b)                                 The Guarantor waives acceptance, assent and
all rights of notice or demand including without limitation (i) notice of
acceptance of this Guaranty, of Borrower’s default or nonpayment of any
Obligation, and of changes in Borrower’s financial condition; (ii) presentment,
protest, notice of protest and demand for payment; (iii) notice that any
Obligations has been incurred or of the reliance by the Bank upon this Guaranty;
and (iv) any other notice, demand or condition to which Guarantor might
otherwise be entitled prior to the Bank’s reliance on or enforcement of this
Guaranty.  Guarantor further authorizes the Bank, without notice, demand or
additional reservation of rights against Guarantor and without affecting
Guarantor’s obligations hereunder, from time to time:  (i) to renew, refinance,
modify, subordinate, extend, increase, accelerate, or otherwise change the time
for payment of, the terms of or the interest on the Obligations or any part
thereof;(ii) to accept and hold collateral from any party for the payment of any
or all of the Obligations, and to exchange, enforce or refrain from enforcing,
or release any or all of such collateral; (iii) to accept any indorsement or
guaranty of any or all of the Obligations or any negotiable instrument or other
writing intended to create an accord and satisfaction with respect to any or all
of the Obligations; (iv) to release, replace or modify the obligation of any
indorser or guarantor, or any party who has given any collateral for any of all
of the Obligations, or any other party in any way obligated to pay any or all of
the Obligations, and to enforce or refrain from enforcing, or compromise or
modify, the terms of any obligation of any such indorser, guarantor or party;
(v) to dispose of any and all collateral securing the Obligations in any manner
as the Bank, in its sole discretion, may deem appropriate, and to direct the
order and the enforcement of any and all indorsements and guaranties relating to
the Obligations in the Bank’s sole discretion; and (vi) to determine the manner,
amount and time of application of payments and credits, if any, to be made on
all or any part of the Obligations including, without limitation, if this
Guaranty is limited in amount, to make any such application to Obligations, if
any, in excess of the amount of this Guaranty.

 

(c)                                  Notwithstanding any other provision in this
Guaranty, Guarantor irrevocably waives, without notice, any right he or she may
have at law or in equity (including without limitation any law subrogating
Guarantor to the rights of the Bank) to seek contribution, indemnification or
any other form of reimbursement from Borrower or any other obligor or guarantor
of the Obligations for any disbursement made under this Guaranty or otherwise.

 

4.                                       Termination.  This Guaranty shall
remain in full force and effect as to each Guarantor until Payment in Full of
the Obligations or actual receipt by the Bank officer responsible for Borrower’s
relationship with the Bank of written notice of Guarantor’s intent to terminate
(or Guarantor’s death or incapacity) plus the lapse of a reasonable time for the
Bank to act on such notice (the “Receipt of Notice”);  provided, however, this
Guaranty shall remain in full force and effect thereafter until all Obligations
outstanding, or contracted or committed for (whether or not outstanding), before
such Receipt of Notice by the Bank, and any extensions, renewals or replacements
thereof (whether made before or after such Receipt of Notice), together with
interest accruing thereon after such Receipt of Notice, shall be finally and
irrevocably paid in full.  Discontinuance of this Guaranty as to one Guarantor
shall not operate as a discontinuance hereof as to any other guarantor.  Payment
of all of the Obligations from time to time shall not operate as a
discontinuance of this Guaranty, unless a Receipt of Notice as provided above
has been received by the Bank.  Guarantor agrees that, to the extent that
Borrower makes a payment or payments to the Bank on the Obligations, or the Bank
receives any proceeds of collateral to be applied to the Obligations, which
payment or payments or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or otherwise are required to be
repaid to Borrower, its estate, trustee, receiver or any other party, including,
without limitation, under any bankruptcy law, state or federal law, common law
or equitable cause, then to the extent of such repayment, the obligation or part
thereof which has been paid, reduced or satisfied by such amount shall be
reinstated and continued in full force and effect as of the date such initial
payment, reduction or satisfaction occurred, notwithstanding any contrary action
which may have been taken by the Bank in reliance upon such payment or
payments.  As of the date any payment or proceeds of collateral are returned,
the statute of limitations shall start anew with respect to any action or
proceeding by the Bank against Guarantor under this Guaranty.  Likewise, any
acknowledgment, reaffirmation or payment, by Borrower or any third party, of any
portion of the Obligations, shall be deemed to be made as agent for the
Guarantor, strictly for the purposes of tolling the running of (and/or
preventing the operation of) the applicable statute of limitations with respect
to any action or proceeding by the Bank against Guarantor under this Guaranty. 
“Payment in Full” means the full payment in cash of all Obligations (other than
indemnification obligations that survive termination of the Credit Agreement for
which no claim or demand for payment has been made or other notice for
indemnification has been issued by the indemnitee) and the termination of the
Commitment of the Bank to make loans, advances and other financial
accommodations to the Borrower pursuant to the Credit Agreement and the Note.

 

5.                                       Expenses.  Guarantor agrees to
reimburse the Bank on demand for all the Bank’s reasonable and customary
expenses, damages and losses of any kind or nature, including without limitation
costs of collection and actual attorneys’ fees and disbursements whether for
internal or external counsel incurred by the Bank in attempting to enforce this
Guaranty, collect any of the Obligations including any workout or bankruptcy
proceedings or other legal proceedings or appeal, realize on any collateral,
defense of any action under the prior paragraph or for any other purpose related
to the Obligations (collectively, “Expenses”).

 

6.                                       Financial and Other Information. 
Guarantor represents that its assets are not subject to any liens, encumbrances
or contingent liabilities except as fully disclosed to the Bank.  Guarantor
authorizes the Bank from time to time to obtain, verify and review all financial
data deemed appropriate by the Bank in connection with this Guaranty and the
Obligations, including without limitation credit reports from agencies. 
Guarantor understands this Guaranty and has satisfied itself as to its meaning
and consequences and acknowledges that it has made its own arrangements for
keeping informed of changes or potential changes affecting the Borrower
including the Borrower’s financial condition.

 

7.                                       Security; Right of Setoff.  As further
security for payment of the Obligations, Expenses and any other obligations of
Guarantor to the Bank, Guarantor hereby grants to the Bank a security interest
in all money, securities and other property of Guarantor in the actual or
constructive possession or

 

2

--------------------------------------------------------------------------------


 

control of the Bank or its affiliates including without limitation all deposits
and other accounts owing at any time by the Bank or any of its affiliates in any
capacity to Guarantor in any capacity (collectively, “Property”).  At any time
following the occurrence and continuance of an Event of Default (as defined in
the Credit Agreement) the Bank shall have the right to set off Guarantor’s
Property against any of Guarantor’s obligations to the Bank.  Such set-off shall
be deemed to have been exercised immediately at the time the Bank or such
affiliate elect to do so.  The Bank shall also have all of the rights and
remedies of a secured party under the Uniform Commercial Code, as the same may
be in effect in the State of New York, as amended from time to time, in addition
to those under this Guaranty and other applicable law and agreements.

 

8.                                       No Transfer of Assets.  Guarantor shall
not transfer, reinvest or otherwise dispose of its assets in a manner or to an
extent that would or might impair Guarantor’s ability to perform its obligations
under this Guaranty.

 

9.                                       Nonwaiver by the Bank; Miscellaneous. 
This Guaranty is intended by Guarantor to be the final, complete and exclusive
expression of the agreement between Guarantor and the Bank. This Guaranty may be
assigned by the Bank, shall inure to the benefit of the Bank and its successors
and assigns, and shall be binding upon Guarantor and his or her legal
representative, successors and assigns and any participation may be granted by
the Bank herein in connection with the assignment or granting of a participation
by the Bank in the Obligations or any part thereof.  All rights and remedies of
the Bank are cumulative, and no such right or remedy shall be exclusive of any
other right or remedy.  This Guaranty does not supersede any other guaranty or
security granted to the Bank by Guarantor or others (except as to Guarantor’s
Waiver of Subrogation rights above).  No single, partial or delayed exercise by
the Bank of any right or remedy shall preclude exercise by the Bank at any time
at its sole option of the same or any other right or remedy of the Bank without
notice. Guarantor expressly disclaims any reliance on any course of dealing or
usage of trade or oral representation of the Bank including, without limitation,
representations to make loans to Borrower or enter into any other agreement with
Borrower or Guarantor.  No course of dealing or other conduct, no oral agreement
or representation made by the Bank or usage of trade shall operate as a waiver
of any right or remedy of the Bank.  No waiver or amendment of any right or
remedy of the Bank or release by the Bank shall be effective unless made
specifically in writing by the Bank.  Each provision of this Guaranty shall be
interpreted as consistent with existing law and shall be deemed amended to the
extent necessary to comply with any conflicting law.  If any provision
nevertheless is held invalid, the other provisions shall remain in effect. 
Guarantor agrees that in any legal proceeding, a copy of this Guaranty kept in
the Bank’s course of business may be admitted into evidence as an original. 
Captions are solely for convenience and not part of the substance of this
Guaranty.  If this Guaranty is limited pursuant to Paragraph 2 hereof, until the
Obligations are indefeasibly paid in full, the Guaranteed Amount shall not be
reduced in any manner whatsoever by any amounts which the Bank may realize
before or after maturity of the Obligations (by acceleration, demand or
otherwise), as a result of payments made by or on behalf of Borrower or by or on
behalf of any other person or entity other than Guarantor primarily or
secondarily liable for the Obligations or any part thereof, or otherwise
credited to Borrower or such person or entity, or as a result of the exercise of
the Bank’s rights with respect to any collateral for the Obligations or any part
thereof.  Payments made to the Bank by Guarantor (other than, directly or
indirectly, from collateral or other persons or entities liable for any portion
of the Obligations) after maturity of the Obligations, by acceleration or
otherwise, shall reduce the Guaranteed Amount.

 

10.                                 Joint and Several.  If there is more than
one Guarantor, each Guarantor jointly and severally guarantees the payment and
performance in full of all obligations under this Guaranty and the term
“Guarantor” means each as well as all of them.  Guarantor also agrees that the
Bank need not seek payment from any source other than the undersigned
Guarantor.  This Guaranty is a primary obligation.  Guarantor’s obligations
hereunder are separate and independent of Borrower’s, and a separate action may
be brought against Guarantor whether or not action is brought or joined against
or with Borrower or any other party.

 

11.                                 Authorization.  Guarantor certifies that it
is an entity in the form described above duly organized and in good standing
under the laws of the State of its organization and duly authorized to do
business in each State material to the conduct of its business.  Guarantor has
determined that the execution of this Guaranty will be in its best interests, to
its direct benefit, incidental to its powers, and in furtherance of its duly
acknowledged purposes and objectives.  Execution of this Guaranty by the persons
signing below has been authorized by all necessary corporate action, including
directors’ and shareholder consent or (as appropriate) is authorized by its
partnership agreement or governing instrument.  Guarantor’s chief executive
office is located at the above address.

 

12.                                 Notices.  Any demand or notice hereunder or
under any applicable law pertaining hereto shall be in writing and duly given if
delivered to Guarantor (at its address on page one) or to the Bank (at the
address on page one and separately to the Bank officer responsible for
Borrower’s relationship with the Bank).  Such notice or demand shall be deemed
sufficiently given for all purposes when delivered (i) by personal delivery and
shall be deemed effective when delivered, or (ii) by mail or courier and shall
be deemed effective three (3) business days after deposit in an official
depository maintained by the United States Post Office for the collection of
mail or one (1) business day after delivery to a nationally recognized overnight
courier service (e.g., Federal Express).  Notice by e-mail is not valid notice
under this or any other agreement between Guarantor and the Bank.

 

13.                                 Governing Law and Jurisdiction. This
Guaranty has been delivered to and accepted by the Bank and will be deemed to be
made in the State of New York.  Unless provided otherwise under federal law,
this Guaranty will be interpreted in accordance with the laws of the State of
New York excluding its conflict of laws rules.  GUARANTOR HEREBY IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT IN NASSAU
COUNTY OR SUFFOLK COUNTY IN THE STATE OF NEW YORK AND CONSENTS THAT THE BANK
MAY EFFECT ANY SERVICE OF PROCESS IN THE MANNER AND AT GUARANTOR’S ADDRESS SET
FORTH ABOVE FOR PROVIDING NOTICE OR DEMAND; PROVIDED THAT NOTHING CONTAINED IN
THIS GUARANTY WILL PREVENT THE BANK FROM BRINGING ANY ACTION, ENFORCING ANY
AWARD OR JUDGMENT OR EXERCISING ANY RIGHTS AGAINST GUARANTOR INDIVIDUALLY,
AGAINST ANY SECURITY OR AGAINST ANY PROPERTY OF GUARANTOR WITHIN ANY OTHER
COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC JURISDICTION.  Guarantor acknowledges
and agrees that the venue provided above is the most convenient forum for both
the Bank and Guarantor.  Guarantor hereby waives any objection to venue and any
objection based on a more convenient forum in any action instituted under this
Guaranty.

 

3

--------------------------------------------------------------------------------


 

14.                                 Waiver of Jury Trial.  GUARANTOR AND THE
BANK HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL
BY JURY GUARANTOR AND THE BANK MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR
IN EQUITY, IN CONNECTION WITH THIS GUARANTY OR THE TRANSACTIONS RELATED HERETO. 
GUARANTOR REPRESENTS AND WARRANTS THAT NO REPRESENTATIVE OR AGENT OF THE BANK
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE BANK WILL NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THIS JURY TRIAL WAIVER.  GUARANTOR ACKNOWLEDGES THAT
THE BANK HAS BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER THINGS,
THE PROVISIONS OF THIS SECTION.

 

Acknowledgment.  Guarantor acknowledges that it has read and understands all the
provisions of this Guaranty, including the Governing Law, Jurisdiction and
Waiver of Jury Trial, and has been advised by counsel as necessary or
appropriate.

 

 

 

GUARANTOR:

 

 

 

DATE  August 26, 2011

 

FARM SPRINGS ROAD, LLC

 

 

 

TIN #

 

 

By:

 

 

 

 

 

Name:

Douglas A. Cooper

 

 

 

Title:

Treasurer

 

 

ACKNOWLEDGMENT

 

STATE OF NEW YORK

)

 

      : SS.

COUNTY OF              

)

 

On the               day of August, in the year 2011, before me, the
undersigned, a Notary Public in and for said State, personally appeared Douglas
A. Cooper, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual, or the person upon behalf of
which the individual acted, executed the instrument.

 

 

 

 

 

 

 

 

 

 

Notary Public

 

 

FOR BANK USE ONLY

 

Authorization Confirmed:

 

 

Signature

 

4

--------------------------------------------------------------------------------